Title: To Thomas Jefferson from Joseph Priestley, 12 December 1803
From: Priestley, Joseph
To: Jefferson, Thomas


               
                  Dear Sir
                  Northumberland Decbr. 12. 1803
               
               I take the liberty to send you a second defence of my pamphlet about Socrates, in the 16th page of which you will find, that I have undertaken the task you were pleased to recommend to me. On giving more attention to it, I found, as the fox did with respect to the lion, that my apprehensions entirely vanished. Indeed, I have already accomplished a considerable part of the work, and in about a year from this time I hope to finish the whole, provided my health, which is very precarious, be continued in the state in which it now is.
               I directed a copy of the tract on phlogiston to be sent to you from Philadelphia, and I shall order another, which, together with the inclosed papers, I shall be much obliged to you if you will convey to Mr Livingston. Please also to cast an eye over them yourself; and if you can with propriety promote my interest by any representation of yours, I am confident you will do it:
               When you wrote to me at the commencement of your administration, you said “the only dark speck in our horison is in Louisiana.” By your excellent conduct it is now the brightest we have to look to. 
               
               Mr Vaughan having applied to me for a copy of my Harmony of the Evangelists, which was not to be had in Philadelphia, and intimated that it was for you, my son, whose copy is more perfect than mine, begs the honour of your acceptance of it, as a mark of his high esteem, in which he has the hearty concurrence of 
               Dear Sir, Yours sincerely
               
                  J Priestley
               
            